As filed with the Securities and Exchange Commission on November 30, 2010 1933 Act File No. 33-572 1940 Act File No. 811-4409 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 125 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 127 x EATON VANCE MUNICIPALS TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on December 1, 2010 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance ^ Arizona Municipal Income Fund ^ Class A Shares - ^ ETAZX Class B Shares - ^ EVAZX Class C Shares - ^ ECAZX Class I Shares - EIAZX Eaton Vance Connecticut Municipal Income Fund ^ Class A Shares - ETCTX Class B Shares - EVCTX Class C Shares - ECCTX Class I Shares - EICTX Eaton Vance Michigan Municipal Income Fund ^ Class A Shares - ETMIX Class C Shares - ^ ECMIX Class I Shares - EIMIX Eaton Vance Minnesota Municipal Income Fund ^ Class A Shares - ETMNX Class B Shares - EVMNX Class C Shares - ^ ECMNX Class I Shares - EIMNX Eaton Vance New Jersey Municipal Income Fund ^ Class A Shares - ETNJX Class C Shares - ECNJX Class I Shares - EINJX Eaton Vance Pennsylvania Municipal Income Fund ^ Class A Shares - ETPAX Class B Shares - EVPAX Class C Shares - ECPAX Class I Shares - EIPAX ^ Mutual funds providing tax-exempt income Prospectus Dated ^ December 1, 2010 ^ The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This ^ Prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents ^ ^ Fund Summaries 3 ^ Arizona Fund ^ 3 Connecticut Fund ^ 7 Michigan Fund ^ 11 Minnesota Fund ^ 15 New Jersey Fund ^ 19 Pennsylvania Fund ^ 23 Important Information Regarding Fund Shares ^ 27 Investment Objectives & Principal Policies and Risks ^ 28 Management and Organization ^ 29 Valuing Shares ^ 31 Purchasing Shares ^ 31 Sales Charges ^ 34 Redeeming Shares ^ 36 Shareholder Account Features ^ 37 Additional Tax Information ^ 38 Financial Highlights ^ 42 ^ ^ Arizona Fund ^ 42 Connecticut Fund ^ 44 Michigan Fund ^ 46 Minnesota Fund ^ 47 New Jersey Fund ^ 49 Pennsylvania Fund ^ 51 Eaton Vance State Municipal Income Funds 2 Prospectus dated ^ December 1, 2010 Fund Summaries ^ Arizona Municipal Income Fund Investment Objective The Funds investment objective is to provide current income exempt from regular federal income tax and Arizona state personal income tax. Fees and Expenses of the Fund ^ This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page ^ 34 of this Prospectus and page 21 of the Funds Statement of Additional Information. ^ Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 5.00% 1.00% None ^ Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Class I Management Fees ^0.35% ^0.35% ^0.35% ^0.35% Distribution and Service (12b-1) Fees ^0.20% ^0.95% ^0.95% n/a Interest Expense ^0.01% Expenses other than Interest Expense ^0.20% Other Expenses (estimated for Class I) ^0.21% ^0.21% ^0.21% ^0.21% Total Annual Fund Operating Expenses ^0.76% ^1.51% ^1.51% ^0.56% (1) Interest Expense relates to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions and, as a result, net asset value and performance have not been affected by this expense. If Interest Expense was not included, Total Annual Fund Operating Expenses would have been 0. ^ 75 % for Class ^ A, 1. ^ 50 % for Class B and Class C and 0.55% for Class ^ I . See Investment Objectives & Principal Policies and Risks" in this ^ Prospectus for a description of residual interest bond transactions. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: ^ Expenses with Redemption Expenses without Redemption 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A shares ^$549 ^$706 ^$877 ^$1,372 ^$549 ^$706 ^$877 ^$1,372 Class B shares ^$654 ^$877 ^$1,024 ^$1,599 ^$154 ^$477 ^$824 ^$1,599 Class C shares ^$254 ^$477 ^$824 ^$1,802 ^$154 ^$477 ^$824 ^$1,802 Class I shares ^$57 ^$179 ^$313 ^$701 ^$57 ^$179 ^$313 ^$701 ^ Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 5% of the average value of its portfolio. Eaton Vance State Municipal Income Funds 3 Prospectus dated ^ December 1, 2010 Principal Investment Strategies Under normal market circumstances, the Fund invests at least 80% of its net assets in municipal obligations that are exempt from regular federal income tax and the state taxes specified in the Funds investment objective (the 80% Policy). The Fund may invest without limit in obligations the income from which is subject to the federal alternative minimum tax. At least 75% of net assets normally will ^ be invested in municipal obligations rated at least investment grade at the time of investment (which are those rated Baa or higher by Moodys Investors Services, Inc. ("Moodys"), or BBB or higher by either Standard & Poors Ratings Group ("S&P") or Fitch Ratings ("Fitch")) or, if unrated, determined by the investment adviser to be of at least investment grade quality. The balance of net assets may be invested in municipal obligations rated below investment grade and in unrated municipal obligations considered to be of comparable quality by the investment adviser (junk bonds). The Fund will not invest more than 10% of its net assets in obligations rated below B or in unrated obligations considered to be of comparable quality by the investment adviser . For purposes of rating restrictions, the higher rating is used . Under normal market conditions, the Fund invests at least 65% of its total assets in obligations issued by ^ its state or its political subdivisions, agencies, authorities and instrumentalities. If consistent with relevant state tax requirements, the Fund may invest up to 35% of its net assets in municipal obligations issued by the governments of Puerto Rico, the U.S. Virgin Islands and Guam. The Fund is non-diversified and may invest, with respect to 50% of its total assets, more than 5% (but not more than 25%) of its total assets in securities of any one issuer (such limitations do not apply to U.S. Government securities). The Fund may purchase or sell derivative instruments (such as residual interest bonds, futures contracts and options thereon, interest rate swaps, and forward rate contracts ^ ) for hedging purposes, for total return or as a substitute for the purchase or sale of securities . In pursuing its objective, the Fund normally acquires municipal obligations with maturities of ten years or more. The Funds portfolio often has a longer average maturity than is typical of most other funds that invest primarily in municipal obligations. As a result, the interest rate risk described below may be more significant for the Fund. The Fund may concentrate 25% or more of its total assets in certain types of municipal obligations (such as general obligations, municipal leases, revenue bonds and industrial development bonds) and in one or more ^ sectors (such as housing, hospitals, healthcare facilities or utilities). The investment advisers process for selecting obligations for purchase and sale is research intensive and emphasizes the creditworthiness of the issuer or other person obligated to repay the obligation and the relative value of the obligation in the market. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. The portfolio manager also may trade securities to seek to minimize taxable capital gains to shareholders. A portion of the Funds distributions generally will be subject to the federal alternative minimum tax. The Fund may not be suitable for investors subject to the alternative minimum tax. Principal Risks Municipal Bond Market Risk. The amount of public information available about municipal bonds is generally less than that for corporate equities or bonds and the investment performance of the Fund may be more dependent on the analytical abilities of the investment adviser than would be the case for a stock fund or corporate bond fund. The secondary market for municipal bonds also tends to be less well-developed and less liquid than many other securities markets, which may adversely affect the Funds ability to sell its bonds at attractive prices. In addition, municipal obligations can experience downturns in trading activity and the supply of municipal obligations may exceed the demand in the market. During such periods, the spread can widen between the price at which an ^ obligation can be purchased and the price at which it can be sold. Less liquid obligations can become more difficult to value and be subject to erratic price movements. Economic and other events (whether real or perceived) can reduce the demand for certain investments or for investments generally, which may reduce market prices and cause the value of Fund shares to fall. The frequency and magnitude of such changes cannot be predicted. The increased presence of non-traditional participants in the municipal markets may lead to greater volatility in the markets. Interest Rate Risk. As interest rates rise, the value of Fund shares is likely to decline. Conversely, when interest rates decline, the value of Fund shares is likely to rise. Obligations with longer maturities typically offer higher yields, but involve greater risk because the prices of such obligations are more sensitive to changes in interest rates than obligations with shorter maturities. In a declining interest rate environment, prepayments of obligations may increase if the issuer has the ability to pre-pay or "call" the obligation. In such circumstances, the Fund may have to reinvest the prepayment proceeds at lower yields. Because the Fund is managed toward an income objective, it may hold more longer-maturity obligations and thereby be more exposed to interest rate risk than municipal income funds that are managed with a greater emphasis on total return. Credit Risk. Changes in economic conditions or other circumstances may reduce the capacity of issuers of fixed income securities to make principal and interest payments and may lead to defaults. Such defaults may reduce the value of Fund shares and income distributions. The value of a fixed income security also may decline because of concerns about the issuers ability to make principal and interest payments. In addition, the credit rating of securities held by the Fund may be lowered if an issuers financial condition changes. Municipal obligations may be insured as to principal and interest payments. If the claims-paying ability or other rating of the insurer is downgraded by a rating agency, the value of such obligations may be negatively affected. In the case of an insured bond, the bonds rating will be deemed to be the higher of the rating assigned to the bonds issuer or the insurer. Eaton Vance State Municipal Income Funds 4 Prospectus dated ^ December 1, 2010 Risk of Lower Rated ^ Investments . Investments ^ rated below investment grade and comparable unrated securities ("junk bonds") have speculative characteristics because of the credit risk associated with their issuers. Changes in economic conditions or other circumstances typically have a greater effect on the ability of issuers of lower rated investments to make principal and interest payments than they do on issuers of higher rated investments. An economic downturn generally leads to a higher non-payment rate, and a lower rated investment may lose significant value before a default occurs. Lower rated investments generally are subject to greater price volatility and illiquidity than higher rated investments. Derivatives Risk. The use of derivatives can lead to losses because of adverse movements in the price or value of the asset, index, rate or instrument underlying a derivative, due to failure of a counterparty or due to tax or regulatory constraints. Derivatives may create ^ economic leverage in the Fund, which magnifies the Funds exposure to the underlying investment. Derivative risks may be more significant when they are used to enhance return or as a substitute for a position or security, rather than solely to hedge the risk of a position or security held by the Fund. Derivatives ^ for hedging purposes may not reduce risk if they are not sufficiently correlated to the position being hedged ^ . A decision as to whether, when and how to use ^ derivatives involves the exercise of specialized skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. Derivative instruments may be difficult to value, may be illiquid, and may be subject to wide swings in valuation caused by changes in the value of the underlying ^ instrument . The loss on derivative transactions may substantially exceed the initial investment. Risk of Leveraged Investments. The Fund may enter into residual interest bond transactions, which expose the Fund to leverage and greater risk than an investment in a fixed-rate municipal bond. The interest payments that the Fund receives on the residual interest bonds acquired in such transactions vary inversely with short-term interest rates, normally decreasing when rates increase. The value and market for residual interest bonds are volatile and such bonds may have limited liquidity. Sector and Geographic Concentration Risk. Because the Fund ^ may concentrate its investments in obligations issued by a particular state and may concentrate in certain sectors or types of obligations, the value of Fund shares ^ may be affected by events that adversely affect that state, sector or type of obligation and ^ may fluctuate more than that of a less concentrated fund ^ . General obligation bonds issued by municipalities are adversely affected by economic downturns and the resulting decline in tax revenues. Please refer to the Funds Statement of Additional Information for state-specific economic information. Issuer Diversification Risk. The Fund is non-diversified which means it may invest a greater percentage of its assets in the securities of a single issuer than funds that are diversified. Non-diversified funds face the risk of focusing investments in a small number of issuers, including being more susceptible to risks affecting such issuers than a more diversified fund might be. Tax Risk. Income from tax-exempt municipal obligations could be declared taxable because of unfavorable changes in tax laws, adverse interpretations by the Internal Revenue Service or state tax authorities, or non-compliant conduct of a bond issuer. A portion of the Funds income may be taxable to shareholders subject to the alternative minimum tax. Risks Associated with Active Management. The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the investment adviser to develop and effectively implement strategies that achieve the Funds investment objective. Subjective decisions made by the investment adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. General Fund Investing Risks. The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the ^ Annual Fund Operating Expenses expressed as a percentage of ^ the Funds average daily net assets will change as Fund assets increase and decrease, and the Funds Annual Fund Operating Expenses may differ in the future. Purchase and redemption activities by ^ Fund shareholders may impact the management of the Fund and its ability to achieve its ^ objective . An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. ^ Performance The following bar chart and table provide some indication of the risks of investing in the Fund by showing changes in the Funds performance from year to year and how the Funds average annual returns over time compare with those of two broad-based securities market ^ indices . The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower . No performance is shown for Class I shares because they have not had a full calendar year of operations . Past performance (both before and after taxes) is no guarantee of future results. Updated ^ Fund performance information can be obtained by visiting www.eatonvance.com ^ . Eaton Vance State Municipal Income Funds 5 Prospectus dated ^ December 1, 2010 During the ten years ended December 31, ^ , the highest quarterly total return for Class B was ^ 9 . ^ 09 % for the quarter ended September 30, ^ , and the lowest quarterly return was  7.79% for the quarter ended December 31, 2008. The year-to-date total return through the end of the most recent calendar quarter (December 31, 2009 to September 30, 2010) was ^ 4 . ^ 93 %. For the 30 days ended ^ July 31, 2010 , the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal income tax rate of 37.95%) for Class A shares were ^ 3 . ^ 30 % and ^ 5 . ^ 32 %, respectively, for Class B shares were ^ 2 . ^ 72 % and ^ 4 . ^ 38 %, respectively, and for Class C shares were ^ 2 . ^ 72 % and ^ 4 . ^ 38 %, respectively. A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-262-1122. Average Annual Total Return as of December 31, 2009 One Year Five Years Ten Years Class A Return Before Taxes ^ 18.44% ^ 2 . 65 % ^ 4 . 55 % Class B Return Before Taxes ^ 18 . 34 % ^ 2 . 53 % ^ 4 . 29 % Class B Return After Taxes on Distributions ^ 18 . 34 % ^ 2 . 53 % ^ 4 . 28 % Class B Return After Taxes on Distributions and the Sale of Class B Shares ^ 13 . 42 % ^ 2 . 70 % ^ 4 . 27 % Class C Return Before Taxes ^ 22 . 32 % ^ 2 . 88 % ^ 4 . 29 % Barclays Capital Municipal Bond Index (reflects no deduction for fees, expenses or taxes) ^ 12 . 91 % ^ 4 . 32 % ^ 5 . 75 % Barclays Capital 20 Year Municipal Bond Index (reflects no deduction for fees, expenses or taxes) ^ 18 . 52 % ^ 4 . 49 % ^ 6 . 50 % These returns reflect the maximum sales charge for Class A (4.75%) and any applicable contingent deferred sales charge (CDSC) for Class B and Class C. The Class C performance shown above for the period prior to December 16, 2005 (commencement of operations) is the performance ^ of Class B shares, adjusted for the sales charge that applies to Class C shares (but not adjusted for any other differences in the expenses of the two classes)
